DETAILED ACTION
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl J. Pellegrini on 10 January 2022:
The application has been amended as follows: 

	Cancel claims 9-15 and 17.


Allowable Subject Matter
2.	Claims 1-3, 5-6, 39-41, 43-44, 59-61, and 63-64 (renumbered as claims 1-15) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-3, 5-6, 39-41, 43-44, 59-61, and 63-64 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 9-10) filed on 3 January 2022.    
In addition to Applicant’s remarks filed on 3 January 2022, neither Melin nor Kim, either alone or in combination, anticipates or renders obvious the uniquely distinct .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW W GENACK/Primary Examiner, Art Unit 2645